DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Priority is not acknowledged because papers submitted under 35 U.S.C. 119(a)-(d), have not been received and placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims  1-4, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Fan US Patent Application No.:( US 2019/0327605 A1) hereinafter referred as Fan, in view of Wang et al   US Patent No.:( US 6,728,522 B1) hereinafter referred as Wang. 
For claim 1, Fan discloses an electronic device comprising:
 a memory (see 1004 figure 10); a display; 
communication circuitry (see 1002 and 1003 figure 10); and at least one processor configured to be operatively connected with the memory, the display, and the communication circuitry, wherein the at least one processor is configured to:
 detect an event for setting up an eSIM (paragraph [0141], lines 1-5 discloses the setting in the eUICC where the eUICC is  embedded universal integrated circuit card also referred to as an embedded subscriber identity module, eSIM), 
in response to detecting the event, control the communication circuitry to receive network operator-related information associated with the eSIM from at least one server (paragraph [0141], lines 5-8)  and (paragraph [0149], lines 1-4),
 determine whether the setting up the eSIM is available based on the received network operator-related information (paragraph [0171], lines 1-5),
 in response to determining that the setting up the eSIM is available: control the communication circuitry to receive an eSIM profile from the at least one server  (411 and 412 fig. 4B)(paragraph [0200]-[0205], lines 1-5), and 
activate the eSIM by receiving the eSIM profile (paragraph [0230]-[0231], lines 1-5).  However, Fan disclose all the subject matter of the claimed invention with the exemption of the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM as recited in claim 1.
Wang from the same or analogous art teaches the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM (paragraph [0006], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM as taught by Wang into the profile download method, system and the device of Fan.   
The in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM can be modify/implemented by combining the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the profile download method, system and the device of Fan. As disclosed in Wang, the motivation  for the combination would be to use the determination of the termination  of the setting  when the  eUICC  or SIM is unavailable,  helping the  system to keep the information secure  and  preventing the connection with  network.
For claim 2, , Fan teaches the  electronic device, wherein the network operator-related information comprises at least one of metadata of the eSIM profile, a mobile country code (MCC),  a mobile network code (M1NC), a group identifier (GID), or an integrated circuit card identifier (ICCID) (paragraph [0056], lines 1-7), (paragraph [0081], lines 1-5).
For claim 3, , Fan teaches the  electronic device, wherein the at least one processor is configured to: determine whether the setting up the eSIM is available by comparing the received network operator-related information with network operator information that causes network lock or allows setting up the eSIM, stored in the memory (paragraphs [0141] and [0218], lines 10-16).
For claim 4, , Fan teaches the  electronic device, wherein the at least one processor is configured to: determine whether the setting up the eSIM is available by comparing the received network operator-related information with national information that causes a network lock or allows setting up the eSIM, stored in the memory (paragraph [0022], lines 10-16).
For claim 6, , Fan teaches the  electronic device, wherein the at least one processor is configured to display a warning message on the electronic device when the setting up the eSIM is not allowed (paragraph [0134], lines 1-9) and (paragraph [0154], lines 7-11).  
For claim 7, , Fan teaches the  electronic device, wherein the at least one processor is configured to: receive the network operator-related information from a first server (paragraph [0081], lines 1-12), and receive the eSIM profile from a second server (212 fig. 2B)(paragraph [0083], lines 1-9). 
For claim 8, , Fan teaches the  electronic device, wherein the at least one processor is configured to activate the eSIM by: writing the eSIM profile received from the at least one server through the communication circuitry in an embedded universal integrated circuit card (eUlCC) (paragraph [0002], lines 1-6), and controlling the communication circuitry to enable communication using a network related to the eSIM profile written in the eUICC (paragraph [0086], lines 1-15) .  
For claim 9, , Fan teaches the  electronic device comprising: 
a memory storing instructions (see 1004 figure 10); 
a display; cormmunication circuitry; and
          at least one processor configured to be operatively connected with the memory, the display, and the communication circuitry,
 wherein the processor is configured to execute the stored instructions to: detect an event for setting up an eSIM (paragraph [0141], lines 1-5 discloses the setting in the eUICC where the eUICC is  embedded universal integrated circuit card also referred to as an embedded subscriber identity module, eSIM), 
in response to detecting the event, control the communication circuitry to receive network operator-related information associated with the eSIM from at least one server (paragraph [0141], lines 5-8)  and (paragraph [0149], lines 1-4),
 determine whether the setting up the eSIM is available by comparing the received network operator-related information with a first information stored in the memory (paragraph [0141], lines 5-8)  and (paragraph [0149], lines 1-4),
 in response to determining that the setting up the eSIM is available: 
control the communication circuitry to receive an eSIM profile from the at least one server (411 and 412 fig. 4B)(paragraph [0200]-[0205], lines 1-5), and activate the eSIM by receiving the eSIM profile (paragraph [0230]-[0231], lines 1-5).   However, Fan disclose all the subject matter of the claimed invention with the exemption of the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM as recited in claim 9.
Wang from the same or analogous art teaches the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM (paragraph [0006], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM as taught by Wang into the profile download method, system and the device of Fan.   
The in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM can be modify/implemented by combining the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the profile download method, system and the device of Fan. As disclosed in Wang, the motivation  for the combination would be to use the determination of the termination  of the setting  when the  eUICC  or SIM is unavailable,  helping the  system to keep the information secure  and  preventing the connection with  network. 
For claim 10 , Fan teaches the  electronic device, wherein the network operator-related information comprises at least one of metadata of the eSIM profile, a mobile country code (MCC), a mobile network code (MNC), a group identifier (GID), or an integrated circuit card identifier (ICCID) (paragraph [0056], lines 1-7), (paragraph [0081], lines 1-5).
For claim 11, , Fan teaches the  electronic device, wherein the first information includes at least one of network operator information that causes a network lock or allows setting tip the eSIM or national information that causes a network lock or allows setting up the eSIM (paragraphs [0141] and [0218], lines 10-16).
For claim 12, , Fan teaches the  electronic device, wherein the at least one processor is configured to execute the stored instructions to: receive the network operator-related information from a first server, and receive the eSIM profile from a second server (paragraph [0031], lines 1-3),  (paragraph [0078], lines 7-11) and (paragraph [0086], lines 6-15).
For claim 14, , Fan teaches the  electronic device, wherein the at least one processor is configured to execute the stored instructions to display a warning message on the electronic device when the setting up the eSIM is not allowed (paragraph [0134], lines 1-9) and (paragraph [0154], lines 7-11).  
For claim 15, , Fan teaches the  electronic device, wherein the at least one processor is configured to execute the stored instructions to activate the eSIM by: writing the eSIM profile received from the at least one server through the communication circuitry in an embedded universal integrated circuit card (eUICC)  (paragraph [0002], lines 1-6), and controlling the communication circuitry to enable communication using a network related to the eSIM profile written in the eUICC (paragraph [0086], lines 1-15) .  
For claim 16, , Fan teaches an operating method of an electronic device, the method comprising: detecting an event for setting up an eSIM (paragraph [0141], lines 1-5 discloses the setting in the eUICC where the eUICC is  embedded universal integrated circuit card also referred to as an embedded subscriber identity module, eSIM);
 in response to detecting the event, controlling communication circuitry to receive network operator-related information associated with the eSIM from at least one server (paragraph [0141], lines 5-8)  and (paragraph [0149], lines 1-4); 
determining whether the setting up the eSIM is available based on the received network operator-related information (paragraph [0171], lines 1-5), 
in response to determining that the setting up the eSIM is available: controlling the communication circuitry to receive an eSIM profile from the at least one server (411 and 412 fig. 4B)(paragraph [0200]-[0205], lines 1-5), and 
activating the eSIM by receiving an eSIM profile (paragraph [0230]-[0231], lines 1-5). However, Fan disclose all the subject matter of the claimed invention with the exemption of the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM as recited in claim 16.
Wang from the same or analogous art teaches the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM (paragraph [0006], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM as taught by Wang into the profile download method, system and the device of Fan.   
The in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM can be modify/implemented by combining the in response to determining that the setting up the eSIM is unavailable, terminate the setting up the eSIM with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the profile download method, system and the device of Fan. As disclosed in Wang, the motivation  for the combination would be to use the determination of the termination  of the setting  when the  eUICC  or SIM is unavailable,  helping the  system to keep the information secure  and  preventing the connection with  network.
For claim 17, , Fan teaches the  method, wherein the determining whether the setting up the eSIM is available comprises: comparing the received network operator-related information with network operator information that causes a network lock or allows eSIM set up, stored in a memory (paragraphs [0141] and [0218], lines 10-16).
For claim 18, , Fan teaches the  method, wherein the determining whether the setting tip the eSIM is available comprises: comparing the received network operator-related information with national information that causes a network lock or allows eSIM set up, stored in a memory  (paragraph [0022], lines 10-16).  
For claim 20, , Fan teaches the method, wherein the activating the eSIM comprises: writing the eSIM profile received from the at least one server through the communication circuitry in an embedded universal integrated circuit card (eUICC) (paragraph [0002], lines 1-6), and controlling the communication circuitry to enable communication using a network related to the eSIM profile written in the eUICC (paragraph [0086], lines 1-15).  
Claims   5, 13 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Fan US Patent Application No.:( US 2019/0327605 A1) hereinafter referred as Fan, in view of Wang et al   US Patent No.:( US 6,728,522 B1) hereinafter referred as Wang, in further view of Lipovkov et al   US Patent Application  No.:( US 2018/0109942 A1) hereinafter referred as Lipovkov. 
For claim 5, 13 and 19, Fan discloses all the subject matter of the claimed invention with the exemption of the display a list including at least one operator capable of the setting tip the eSIM based on the received network operator-related information on the display, and  based on a selection of an operator on the list, control the communication circuitry to receive the eSIM profile of the selected operator from the at least one server as recited in claims  5, 13 and 19.
Lipovkov from the same or analogous art teaches the display a list including at least one operator capable of the setting tip the eSIM based on the received network operator-related information on the display (paragraphs [0031] and [0033], lines 1-8), and  based on a selection of an operator on the list, control the communication circuitry to receive the eSIM profile of the selected operator from the at least one server (paragraph [0155], lines 5-19) . Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the display a list including at least one operator capable of the setting tip the eSIM based on the received network operator-related information on the display, and  based on a selection of an operator on the list, control the communication circuitry to receive the eSIM profile of the selected operator from the at least one server as taught by Lipovkov into the profile download method, system and the device of Fan.   
The display a list including at least one operator capable of the setting tip the eSIM based on the received network operator-related information on the display, and  based on a selection of an operator on the list, control the communication circuitry to receive the eSIM profile of the selected operator from the at least one server can be modify/implemented by combining the display a list including at least one operator capable of the setting tip the eSIM based on the received network operator-related information on the display, and  based on a selection of an operator on the list, control the communication circuitry to receive the eSIM profile of the selected operator from the at least one server with the device. This process is implemented as a hardware solution or as firmware solutions of Lipovkov into the profile download method, system and the device of Fan. As disclosed in Lipovkov, the motivation  for the combination would be to use the display a list including an operator capable of the setting the eSIM based on the received network operator-related information on the display becoming more efficient and reliable for a better network operator selection with a better QOS.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20150067351-A1
Wang; Tao
US-20120021805-A1
Hauck; Jerry
US-11197137-B2
Shin; Eung-Seo
US-20220070657-A1
AOKI; Takahiro
US-20220014912-A1
Wilson; Robert
US-20210400466-A1
CHAUGULE; Raj S.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642